STATEMENT OF REASONS FOR ALLOWANCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Terminal Disclaimer
The terminal disclaimer filed on 18 December 2020 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent 10,679,041 on 09 June 2020 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
Response to Arguments
Applicant’s arguments, see p. 7, filed 18 December 2020, with respect to the rejection of claim 1 under 35 U.S.C. § 103 have been fully considered and are persuasive.  The rejection of claim 1 has been withdrawn. 
Allowable Subject Matter
Claims 1 - 4, 6 - 13 are allowed.
The following is an examiner’s statement of reasons for allowance: 
With respect to the non-statutory double-patenting rejection of independent claim 1, this claim recites the same features as were found allowable over parent application 16/012,989, which issued as U.S. Patent 10,679,041 on 09 June 2020. Applicant filed a terminal disclaimer on 18 December 2020 which has been accepted.
With respect to the rejection of claim 1 under 35 U.S.C. § 103, applicant’s arguments cited above are persuasive and have been adopted as the reasons for allowance herein.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID F DUNPHY whose telephone number is (571)270-1230.  The examiner can normally be reached on 9 am - 5 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vu Le can be reached on 5712727332.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DAVID F DUNPHY/
Primary Examiner, Art Unit 2668